Judgment, Supreme Court, Bronx County (Irene Duffy, J.), rendered August 20, 1992, convicting defendants, after á jury trial, of robbery in the first degree, and sentencing defendant Farrell, as a second violent felony offender, to a term of 10 to 20 years, and sentencing defendant Bell, as a persistent violent felony offender, to a term of 15 years to life, unanimously affirmed.
Defendants, whose guilt was established by overwhelming evidence, were not prejudiced by the belated disclosure, near the end of the People’s case, of certain police reports containing matter that could hardly be deemed "exculpatory”. Defendants made no convincing showing that their strategy had been so impaired that it could not be rectified by reopening cross-examination (cf., People v Goins, 73 NY2d 989).
We find any "bolstering” errors (People v Trowbridge, 305 NY 471) largely unpreserved, and harmless in view of the overwhelming evidence of guilt. Defendants’ remaining contentions are largely unpreserved and, in any event, without merit. Concur—Ellerin, J. P., Kupferman, Asch, Nardelli and Tom, JJ.